DISMISS and Opinion Filed December 20, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01312-CV

                          IN THE INTEREST OF V.V.K., A CHILD

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-53692-2017

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated October 31, 2018, we notified appellant the $205 filing fee was due.

We directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

the failure to do so would result in dismissal of the appeal. Also by postcard dated October 31,

2018, we informed appellant the docketing statement in this case was due. We cautioned appellant

that the failure to file the docketing statement within ten days might result in the dismissal of this

appeal without further notice.

       The record was due November 27, 2018. In a letter dated November 28, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that the failure to do so would result in
the dismissal of this appeal without further notice. The following day, we notified appellant of the

failure to pay for the reporter’s record and directed appellant to provide verification of payment or

arrangements to pay for the reporter’s record or to provide written documentation appellant had

been found entitled to proceed without payment of costs within ten days. On December 12, 2018,

the district clerk again notified the Court that appellant had not paid or made arrangements to pay

for the clerk’s record. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




181312F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF V.V.K., A CHILD               On Appeal from the 380th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-01312-CV                               Trial Court Cause No. 380-53692-2017.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered December 20, 2018.




                                            –3–